DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
Response to Amendment
This is in response to applicant’s amendment/response filed on 8/5/2022, which has been entered and made of record. Claim 1 is amended. No claims are cancelled or added. Claims 1-12 are pending in the application.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is the examiner’s statement of reasons for allowance:
Examiner generally agrees with the arguments that the applicant set forth in the remarks, in the context of the newly made amendments to the independent claim 1, and after further interpretation and an updated search concludes claim 1 to be allowable.
Regarding claim 1, prior arts of record taken alone or in a combination fail to reasonably disclose or suggest the limitation of method further comprising,
removing objects from the scene that are sampled less than a predetermined threshold by the first light paths to form a modified virtual scene, wherein the objects are not light paths;
generating an initial mask for the light source from the light paths subset such that at least some positions on the light source is assigned an emission probability in the initial mask based on a density of first light paths emitted from that position on the light source that exit at the virtual camera position, thereby generating a masked light source data structure wherein light paths are emitted by the light source anisotropically;
refining the initial mask, to form a refined mask, by generating successive second images of the scene by repeatedly:
(a) generating a path-traced second image using the masked light source data structure and the modified virtual scene to generate an isotropic plurality of second light paths;
(b) storing the second light paths that exit at the virtual camera position into an exiting path subset; and
(c) modifying the emission probability of the at least some positions on the light source based on a cumulative average across a plurality of the successive second images of a density of second light paths stored in the exiting path subset; and
storing the refined mask into computer memory for use in a rendering process.
For further detailed reasons of allowance of claim 1, please refer to the Office Action of 6/7/2022.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619